Smith, P. J. (dissenting in part):
The contract signed is unambiguous. Plaintiff has recovered for extra work in doing work which was within the terms of the contract, on the ground that before the signing of the contract he was assured by the city authorities that a strict performance thereof would not be required. This holding. seems to be unjustified either upon principle or authority. Whatever right the plaintiff might have for reformation of the contract, until the contract is reformed he has no claim for additional compensation for work specifically required thereby. The judgment, therefore, so far as it awards additional compensation for work upon the reservón site in taking the roots out from the land is in my judgment unauthorized and should be reversed.